Citation Nr: 1037903	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for hypokalemia.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which, in part, denied entitlement to service connection for 
hypokalemia, a right knee disability and a back disability.

The issues of entitlement to service connection for hypokalemia 
and a back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent and persuasive evidence that the Veteran 
has a current right knee disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a July 2005 letter that 
explained what information and evidence was needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
December 2005 RO rating decision reflects the initial 
adjudication of the claim followed the issuance of the July 2005 
letter.  

A March 2006 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the July 2006 
statement of the case (SOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the Veteran was afforded a VA examination in July 
2005 that was fully adequate for the purposes of rendering this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

It should be noted that following the transfer of the Veteran's 
claims folder to the Board, the Veteran submitted copies of his 
service treatment records, without a waiver of review of these 
records by the RO.  These records were reviewed by the 
undersigned Veterans' Law Judge.  For the most part, they are 
duplicate copies of records already associated with the claims 
folder; however, other records are not duplicates.  These records 
consist of dental treatment reports and one audiogram.  Because 
these records do not involve any of the issues presently before 
the Board, failure by the Board to remand this case to the RO for 
initial review is harmless error.

Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.   Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
Factual Background and Analysis

The Veteran contends that he has a right knee disability which is 
related to his military service.

The Veteran's service treatment records demonstrate that on a May 
2005 report of medical assessment, the Veteran indicated that he 
had hurt his knee while on active duty.  

The Veteran's claims file contains no evidence that he has a 
current right knee disability.  On VA examination in July 2005, 
the Veteran presented with complaints of occasional right knee 
pain.  He noted that he twisted his right knee in 2002 and was 
treated with an Ace bandage.  He reported that he experienced 
occasional right knee flare-ups and wore a brace when this 
happened.  On examination, there was no evidence of any alignment 
deformity of the right knee.  There was no effusion, pain on 
palpitation or crepitus palpable on motion.  He did exhibit mild 
instability of the right knee both in the anterior, posterior and 
mediolateral planes.  Range of motion of the knee was normal.  X-
rays of the right knee were normal.  The examiner concluded that 
the Veteran's right knee was normal.

Despite the documentation that the Veteran has experienced 
occasional right knee pain during the post-service VA examination 
in July 2005, there has never been a confirmed diagnosis of any 
disability of his right knee other than pain.  Rather, an X-ray 
study ruled out any right knee disability and the examiner 
concluded that the Veteran's right knee was normal.  The Board 
notes that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.   See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Accordingly, where, as here, the claims file is void of any 
competent medical evidence establishing that the Veteran has a 
right knee disability, the disability for which service 
connection is sought is not established, and thus, there can be 
no valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the claim for service connection 
for a right knee disability is denied because the first essential 
criterion for a grant of service connection, evidence of a 
current right knee disability, has not been met. 


ORDER

Entitlement to service connection for a right knee disability is 
denied.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for service connection for hypokalemia, a 
July 2005 VA examiner indicated that he could not assign a 
diagnosis of hypokalemia at this time as it was possible that he 
had hypokalemia but his was not yet determined.  The examiner 
noted that records from Oneida Healthcare Center were not 
available to him.  However, a June 2005 treatment note from 
Oneida Healthcare Center that is associated with the claims file 
provides a diagnosis of periodic paralysis due to hypokalemia. 

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claim for 
service connection for hypokalemia and that further medical 
examination and opinion in connection with this claim is 
warranted.  

Regarding the Veteran's claim for service connection for a back 
disability, the Board notes that the record indicates that the 
Veteran failed to report for an examination that was scheduled on 
April 18, 2006.  Given the fact that he sought treatment in 
service for mechanical back in July 2001, and complained of back 
pain during a post-deployment examination in September 2004, and 
again in February 2005, the Board is of the opinion that he 
should be provided a second opportunity to report for a VA spine 
examination.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate date of treatment of all medical 
care providers, VA and non-VA, who treated 
the veteran for a back disorder since June 
2005.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The Veteran should be provided an 
examination by an appropriate VA physician 
to evaluate the etiology of any current 
hypokalemia disability.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examiner should provide a summary of the 
pertinent treatment records, including the 
Veteran's service treatment records.  
Thereafter, an opinion should be provided 
as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that the Veteran developed a 
hypokalemia disability as a result of a 
verified event during active service.  
Adequate reasons and bases are to be 
provided with the opinion.

3.  The Veteran should be provided an 
examination by an appropriate VA physician 
to evaluate the etiology of any current 
back disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should provide a summary of the pertinent 
treatment records, including the Veteran's 
service treatment records.  Thereafter, an 
opinion should be provided as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
the Veteran developed a back disability as 
a result of a verified event during active 
service.  Adequate reasons and bases are to 
be provided with the opinion.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims. 

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered. If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


